       Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 1 of 33




                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

ATLEISURE, LLC                      )
                                    )
      Plaintiff.                    )   Civil Action No. 1:20-cv-04662-TWT
                                    )
v.                                  )   JURY TRIAL DEMANDED
                                    )
SUNVILLA CORPORATION                )
                                    )
      Defendant.                    )

      DEFENDANT SUNVILLA CORPORATION’S ANSWER AND
                    COUNTERCLAIM

      Defendant Sunvilla Corporation (“Sunvilla”), by and through its

undersigned counsel, hereby files its Answer and Counterclaims as follows:

                          SUNVILLA’S ANSWER

      Sunvilla responds to the individually numbered paragraphs in Plaintiff

Atleisure, LLC’s (“Atleisure”) Complaint as follows:

                           NATURE OF ACTION

      COMPLAINT ¶ 1:          This is an action for willful patent infringement

of ATLeisure’s U.S. Patent No. 8,104,492 (‘‘492 Patent’). ATLeisure asserts

the ‘492 Patent against the Defendant for making, using, offering to sell,

selling, and/or importing various products for patio and outdoor umbrellas,

including, but not limited to those sold under the description “SunVilla 10’


                                        1
       Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 2 of 33




Offset Umbrella” (Item no: 1396167) (‘Accused Umbrellas’), or inducing

others to infringe the ‘492 Patent.

      ANSWER: Sunvilla admits that Atleisure purports to state a claim for

patent infringement, but denies the legal sufficiency of Atleisure’s claims and

allegations. Sunvilla denies that any Sunvilla product (including the

“SunVilla 10’ Offset Umbrella (Item no: 1396167)”) infringes the ‘492 patent

or that Atleisure is entitled to any relief. As set forth below, Sunvilla denies

that Atleisure has identified any Accused Instrumentality pursuant to the

Local Patent Rules. Sunvilla denies the remaining allegations of Paragraph

1.

                  PATENT JURISDICTION AND VENUE

      COMPLAINT ¶ 2:           ATLeisure’s patent infringement claims for

arise under the patent laws of the United States, Title 35 of the United

States Code. Accordingly, this Court has jurisdiction over the subject matter

of this Complaint under 28 U.S.C. §§ 1331 and 1338(a).

      ANSWER: Sunvilla admits that Atleisure purports to state a claim for

patent infringement, but denies the legal sufficiency of Atleisure’s claims and

allegations. Sunvilla does not contest subject matter jurisdiction in this case,

except as discussed in Sunvilla’s motion to dismiss briefing (regarding lack of



                                        2
       Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 3 of 33




standing).

      COMPLAINT ¶ 3:           This Court has personal jurisdiction over the

Defendant by reason of the business that it has transacted and continue to

transact in this judicial district and division. In particular, Defendant has

made and continue to make, have offered to sell and continue to offer to sell,

have sold and continue to sell, have used and continue to use, and have

imported and continue to import patio and outdoor umbrellas that infringe

valid and enforceable claims of the ‘492 Patent.

      ANSWER: Sunvilla does not contest personal jurisdiction in this case,

but denies the legal sufficiency of Atleisure’s claims and allegations. Sunvilla

denies that it makes, uses, sells, offers to sell or imports any product that

infringes any claim of the ‘492 patent and denies the remainder of Paragraph

3.

      COMPLAINT ¶ 4:           The Court has personal jurisdiction over

Defendant pursuant to Georgia’s Long Arm Statute because Defendant has

committed tortious acts within the state from which the below causes of

action arise, and/or have committed tortious actions outside of Georgia with

the intent to cause—and in fact caused— injury in Georgia and to Georgia, as

explained in more detail below.



                                        3
         Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 4 of 33




        ANSWER: Sunvilla does not contest personal jurisdiction in this case,

but denies the legal sufficiency of Atleisure’s claims and allegations. Sunvilla

denies the remainder of Paragraph 4.

        COMPLAINT ¶ 5:         Venue is proper in this district and division

pursuant to 28 U.S.C. § 1391, 28 U.S.C. § 1400, and Local Rule 3.1 B.

        ANSWER: Sunvilla does not contest venue in this case, but denies the

legal sufficiency of Atleisure’s claims and allegations. Sunvilla denies the

remainder of Paragraph 5.

                                   PARTIES

        A.   Plaintiff ATLeisure, LLC.

        COMPLAINT ¶ 6:         Plaintiff is a limited liability company

organized under the laws of Delaware, with its principal place of business

located at 1040 Boulevard SE, Suite B, Atlanta, Georgia 30312.

        ANSWER: Sunvilla lacks sufficient information to either admit or

deny the allegations contained in this Paragraph 6 and therefore denies

them.

        COMPLAINT ¶ 7:         ATLeisure designs, manufactures, markets,

and sells umbrellas, furniture, and fire pits for outdoor living. Specifically,

ATLeisure’s patio and outdoor umbrellas are designed, manufactured, sold,

and distributed throughout the United States and in this judicial district and

                                        4
         Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 5 of 33




division by ATLeisure.

        ANSWER: Sunvilla lacks sufficient information to either admit or

deny the allegations contained in this Paragraph 7 and therefore denies

them.

        B.   Defendant Sunvilla Corporation.

        COMPLAINT ¶ 8:         Upon information and belief, Defendant

Sunvilla Corporation is incorporated in California, with its principle [sic]

place of business located at 1116 Coiner Court, City of Industry, California

91748. Upon further information and belief, Defendant may be served

through its agent for service of process, Kari Liu, at the same address.

        ANSWER: Sunvilla admits that it is incorporated in California and

has its principal place of business at 1116 Coiner Court, City of Industry,

California. Sunvilla denies the remainder of this Paragraph 8.

        COMPLAINT ¶ 9:         Upon information and belief, Defendant does

business in this district at its office located at 780 Douglas Hills Rd, Lithia

Springs, Georgia 30122.

        ANSWER: Sunvilla admits that it operates a warehouse at 780

Douglas Hills Rd, Lithia Springs, Georgia 30122. Sunvilla denies the

remainder of this Paragraph 9.

        COMPLAINT ¶ 10:        Upon information and belief, Defendant is in

                                        5
         Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 6 of 33




the business of designing, manufacturing, distributing, selling, marketing,

and importing patio and outdoor umbrellas.

        ANSWER: Sunvilla admits that it is a supplier of patio and outdoor

umbrellas. Sunvilla denies the remainder of this Paragraph 10.

        COMPLAINT ¶ 11:        Defendant is a direct competitor of ATLeisure’s

umbrella business.

        ANSWER: Sunvilla lacks sufficient information to either admit or

deny the allegations contained in this Paragraph 11 and therefore denies

them.

                 ATLEISURE® - CREATE YOUR ESCAPE®

        COMPLAINT ¶ 12:        Established in 2011, ATLeisure designs,

manufactures, and supplies the outdoor furniture and accessories market

with proprietary, innovative products. One of its primary product lines is

outdoor, patio umbrellas. Its mission is to design items and collections with

timeless style and quality that will help its clients “CREATE YOUR

ESCAPE®.”

        ANSWER: Sunvilla lacks sufficient information to either admit or

deny the allegations contained in this Paragraph 12 and therefore denies

them.



                                       6
         Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 7 of 33




        COMPLAINT ¶ 13:        Headquartered in Atlanta, Georgia, ATLeisure

is a fully integrated US, European, and China Operation. It offers state-of-

the-art manufacturing facilities located in Yongkang and Linhai, China.

ATLeisure represents an exceptional sales and design force with a combined

50 years’ experience and is committed to delivering high quality products,

patented designs, and superior customer service worldwide.

        ANSWER: Sunvilla lacks sufficient information to either admit or

deny the allegations contained in this Paragraph 13 and therefore denies

them.

        COMPLAINT ¶ 14:        ATLeisure furnishes its clients the ability to

extend interior living to the outdoors. Its seasoned designers continually

create a variety of trendsetting collections and styles to create your escape.

Homeowners are no longer limited to dining sets and chaise lounges.

ATLeisure offers a variety of outdoor living options consisting of comfortable

deep-seating groups, classic dining, outdoor bars, a wide selection of umbrella

shade options and beach accessories. Its product lines feature extruded

aluminum, all-weather wicker, steel, and other long-lasting materials

maintaining both beauty and durability to last.

        ANSWER: Sunvilla lacks sufficient information to either admit or



                                       7
         Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 8 of 33




deny the allegations contained in this Paragraph 14 and therefore denies

them.

        COMPLAINT ¶ 15:        ATLeisure has positioned itself as a leader of

outdoor living products with a continued commitment to “on-trend” patented

designs and inventions, use of long-lasting materials and superior

engineering.

        ANSWER: Sunvilla lacks sufficient information to either admit or

deny the allegations contained in this Paragraph 15 and therefore denies

them.

        COMPLAINT ¶ 16:        ATLeisure owns numerous patents and

trademarks in the United States and around the globe.

        ANSWER: Sunvilla lacks sufficient information to either admit or

deny the allegations contained in this Paragraph 16 and therefore denies

them. Specifically, Sunvilla denies that Atleisure wholly owns the patent-in-

suit, the ‘492 patent; rather, Atleisure, at most, is a co-owner of that patent

with Yada Technology’s successor-in-interest (as set forth in Sunvilla’s

motion to dismiss briefing). Yet further, the ’492 patent expired due to failure

to pay maintenance fees, but was purportedly “reinstated” on February 29,

2020 (as discussed herein under Sunvilla’s Separate Defenses).



                                        8
       Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 9 of 33




                         FACTUAL BACKGROUND

           A. ATLeisure’s U.S. Patent No. 8,104,492

      COMPLAINT ¶ 17:           On January 31, 2012, the United States Patent

and Trademark Office duly and legally issued the ‘492 Patent, titled,

“Adjustable Offset Umbrella.”

      ANSWER: Sunvilla admits that the face of the ‘492 patent reflects that

it was issued by the United States Patent and Trademark Office on January

31, 2012, and that it is titled “Adjustable Offset Umbrella.” Sunvilla denies

the validity of the ‘492 patent, or that the ’492 patent was duly or legally

issued. Except as expressly admitted above, Sunvilla denies each and every

allegation of this Paragraph 17.

      COMPLAINT ¶ 18:           ATLeisure has exclusive rights in the ‘492

Patent, including the right to use and enforce the patent.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 18.

      B.     Defendant’s Accused Umbrellas

      COMPLAINT ¶ 19:           Upon information and belief, Defendant, either

directly or through intermediaries (including distributors, retailers, and

others), ships, distributes, offers for sale, sells, and advertises products

within the United States, the State of Georgia, and this judicial district and

division. For instance, and upon information and belief, two such

                                         9
       Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 10 of 33




intermediaries include Costco Wholesale Corporation (‘Costco’) and The

Home Depot, Inc. (‘Home Depot’).

      ANSWER: Sunvilla admits that it supplies certain products to its

customers Costco Wholesale Corporation and The Home Depot, Inc.,

including in this judicial district. Except as expressly admitted above,

Sunvilla denies each and every allegation of this Paragraph 19.

      COMPLAINT ¶ 20:           Upon information and belief, Defendant’s

Accused Umbrellas are sold commonly under its SunVilla and Royal Garden

brands, but are also sold through private label. See, e.g., 10 ft. x 10 ft.

Commercial Aluminum Square Offset Cantilever Outdoor Patio Umbrella in

Sunbrella Cast Shale available at https://www.homedepot.com/p/10-ft-x-10-ft-

Commercial-Aluminum-Square- Offset-Cantilever-Outdoor-Patio-Umbrella-

in-Sunbrella-Cast-Shale-YJAF-819C- SCS/305961740 (last visited Nov. 3,

2020)(branded as Hampton Bay®). Upon additional information and belief,

Defendant owns and uses other brands including Royal Shade and Portica.

      ANSWER: Sunvilla admits that it sells certain umbrella products

under the Sunvilla, Royal Garden and Portica brands, and that Home Depot

has sold Sunvilla umbrella products under a private label. Except as

expressly admitted above, Sunvilla denies each and every allegation of this



                                        10
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 11 of 33




Paragraph 20.

      C.    Costco Wholesale Corporation - SunVilla

      COMPLAINT ¶ 21:          Upon information and belief, Costco makes,

uses, offers to sell, sells, or imports Defendant’s patio and outdoor umbrellas.

      ANSWER: Sunvilla admits that Costco sells and offers to sell

Sunvilla’s umbrella products. Except as expressly admitted above, Sunvilla

denies each and every allegation in this Paragraph 21.

      COMPLAINT ¶ 22:          One of Costco’s Accused Umbrellas include the

“SunVilla 10’ Offset Umbrella, 1396167.” Exhibit 2 (Costco Accused Umbrella

Listing) available at https://www.costco.com/sunvilla-10'-offset-

umbrella.product.100536193.html (last visited Oct. 5, 2020).

      ANSWER: Sunvilla admits that Costco sells the Sunvilla product

“SunVilla 10’ Offset Umbrella, 1396167” but denies that this product has

been accused in this case pursuant to the Local Patent Rules. Sunvilla

further admits that Complaint Exhibit 2 appears to be a copy of a page from

Costco’s website showing the “SunVilla 10’ Offset Umbrella, 1396167.”

Exhibit 2 speaks for itself. Except as expressly admitted above, Sunvilla

denies each and every allegation of this Paragraph 22.

      COMPLAINT ¶ 23:          Upon review of this Accused Umbrella and its

accompanying instructions (Exhibit 3), the Accused Umbrella features

                                       11
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 12 of 33




ATLeisure’s technology protected by the ‘492 Patent. Compare Exhibit 1, p. 1

(‘492 Patent) with Exhibit 3, p. 8 (SunVilla 10’ Offset Umbrella Instructions),

depicted below.




Exhibit 1, p. 1 (‘492 Patent – Adjustable Offset Umbrella.




Exhibit 3, p. 8 (SunVilla 10’ Offset Umbrella Instructions).

ANSWER: Sunvilla admits that Complaint Exhibit 3 appears to be a copy of

the “Assembly / Care & Use Instructions” for the “SunVilla 10’ Offset


                                      12
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 13 of 33




Umbrella, 1396167.” Exhibit 3 speaks for itself. Except as expressly admitted

above, Sunvilla denies each and every allegation in Paragraph 23.

      D.    The Home Depot – Royal Garden

      COMPLAINT ¶ 24:         Similarly, Home Depot makes, uses, offers to

sell, sells, or imports Defendant’s patio and outdoor umbrellas. Two of Home

Depot’s Accused Umbrellas include -

1.    Hampton Bay 10 ft. x 10 ft. Commercial Aluminum Square Offset
      Cantilever Outdoor Patio Umbrella in Sunbrella Cast Shale 1 Exhibit 4
      (Royal Garden 10' x 10' Offset Umbrella Instructions).

2.    Hampton Bay 10 ft. x 12 ft. Aluminum Rectangle Offset Cantilever
      Outdoor Patio Umbrella in Cafe2 Exhibit 5 - Royal Garden 10' x 12'
      Offset Umbrella Instructions.

      ANSWER: Sunvilla admits that Home Depot offers to sell and sells the

product “Royal Garden 10 FT x 10 FT Square Offset Umbrella” (Model #

YJAF-819C-Cafe/Chili), and that Complaint Exhibit 4 appears to be that

product’s “Use and Care Guide.” Exhibit 4 speaks for itself. Sunvilla further

admits that Home Depot offers to sell and sells the product “Royal Garden 10

FT x 12 FT Square Offset Umbrella” (Model # YJAF-038C-Cafe/Chili) and

that Complaint Exhibit 5 appears to be that product’s “Use and Care Guide.”

Exhibit 5 speaks for itself. Sunvilla further admits that the URLs, identified

in footnotes to this paragraph in the Complaint, appear to link to certain

Home Depot webpages, which webpages speak for themselves. Except as


                                      13
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 14 of 33




expressly admitted above, Sunvilla denies each and every allegation in this

Paragraph 24.

      COMPLAINT ¶ 25:         Upon information and belief, Home Depot’s

Accused Umbrellas are private label versions of Sunvilla Corporation’s Royal

Garden square offset umbrella line.

      ANSWER: Sunvilla admits that Home Depot sells certain Sunvilla

umbrella products under a private label. Except as expressly admitted above,

Sunvilla denies each and every allegation in this Paragraph 25. Specifically,

Sunvilla denies that any product (related to Home Depot or otherwise) has

been accused in this case pursuant to the Local Patent Rules.

        DEFENDANT’S [ALLEGED] PATENT INFRINGEMENT

      COMPLAINT ¶ 26:         Defendant and its customers, namely Costco

and Home Depot, infringe at least Claim 1 of the ‘492 Patent. See, e.g.,

Exhibit 6 (Preliminary Claim Chart)(analyzing Costco’s SunVilla Accused

Umbrella against Claim 1).

      ANSWER: Sunvilla denies the allegations contained in Paragraph 26.

      COMPLAINT ¶ 27:         Defendant has committed and continues to

commit acts of willful patent infringement within the United States, in the

State of Georgia and in this judicial district and division. For example, upon



                                      14
       Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 15 of 33




information and belief, Defendant has offered for sale and sold various patio

and outdoor umbrellas, including the Accused Umbrellas to Costco. On

further information and belief, Costco sells the Accused Umbrellas across the

United States, including Atlanta, Georgia.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 27.

           COUNT I: [ALLEGED] WILLFUL INFRINGEMENT
                        OF THE ‘492 PATENT

      COMPLAINT ¶ 28:              ATLeisure restates and realleges Paragraphs 1

to 27 as if fully stated herein.

      ANSWER: Sunvilla realleges its answers to Paragraphs 1 to 27 as if

fully stated herein.

      COMPLAINT ¶ 29:              Upon information and belief, Defendant

manufactures, imports, offers for sale and/or sells products in the United

States and in this judicial district and directly infringe one or more claims of

the ‘492 Patent as set forth in the claim chart above.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 29.

      COMPLAINT ¶ 30:              Defendant, in violation of 35 U.S.C. § 271, has

willfully infringed and continue to infringe the ‘492 Patent.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 30.

      COMPLAINT ¶ 31:              ATLeisure, under 35 U.S.C. § 284, may recover


                                          15
       Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 16 of 33




damages adequate to compensate for the infringement of the Defendant.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 31.

      COMPLAINT ¶ 32:              ATLeisure has been, and continues to be,

damaged and irreparably harmed by the infringement of the Defendant,

which will continue unless this Court enjoins the Defendant.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 32.

      COMPLAINT ¶ 33:              The infringement of the ‘492 Patent by the

Defendant has been, and continues to be, deliberate, willful and knowing.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 33.

      COMPLAINT ¶ 34:              The Court should declare this an exceptional

case under 35 U.S.C. § 285, entitling ATLeisure to recover treble damages

and attorneys’ fees.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 34.

          COUNT II: [ALLEGED] INDUCED INFRINGEMENT
                       OF THE ‘492 PATENT

      COMPLAINT ¶ 35:              ATLeisure restates and realleges Paragraphs 1

to 27 as if fully stated herein.

      ANSWER: Sunvilla realleges its answers to Paragraphs 1 to 27 as if

fully stated herein.

      COMPLAINT ¶ 36:              Defendant, in violation of 35 US.C. § 271, has


                                          16
          Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 17 of 33




and continues to induce others, including at least Costco and Home Depot, to

directly infringe the ‘492 Patent.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 36.

      COMPLAINT ¶ 37:           Defendant’s customers directly infringe the

‘492 Patent by offering for sale and selling the Accused Umbrellas identified

above, as encouraged, promoted and instructed by Defendant.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 37.

      COMPLAINT ¶ 38:           Upon information and belief, Defendant was

aware of the ‘492 Patent and knew that the acts by its customers, if taken,

would constitute infringement of the ‘492 Patent or the Defendant believed

there was a high probability that the acts, if taken, would constitute

infringement of the ‘492 Patent but deliberately avoided confirming that

belief.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 38.

      COMPLAINT ¶ 39:           Upon information and belief, Defendant is on

notice of its infringement of one or more of the claims of the ‘492 Patent, yet

Defendant has continued to sell products that infringe to its customers.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 39.

      COMPLAINT ¶ 40:           With knowledge of, or a willful blindness to, the



                                        17
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 18 of 33




‘492 Patent, Defendant encouraged its customers to infringe the ‘492 Patent

through offering for sale and selling its Accused Umbrellas.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 40.

      COMPLAINT ¶ 41:         ATLeisure, under 35 U.S.C. § 284, may recover

damages adequate to compensate for the infringement of the Defendant.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 41.

      COMPLAINT ¶ 42:         ATLeisure has been, and continues to be,

damaged and irreparably harmed by the infringement of the Defendant,

which will continue unless this Court enjoins the Defendant.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 42.

      COMPLAINT ¶ 43:         The infringement of the ‘492 Patent by the

Defendant has been, and continues to be, deliberate, willful, and knowing.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 43.

      COMPLAINT ¶ 44:         The Court should declare this an exceptional

case under 35 U.S.C. § 285, entitling ATLeisure to recover treble damages

and attorneys’ fees.

      ANSWER: Sunvilla denies the allegations contained in Paragraph 44.

                   ATLEISURE PRAYER FOR RELIEF

      Atleisure’s prayer for relief does not contain statements that require a



                                      18
       Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 19 of 33




response under Fed. R. Civ. P. 8 and 10. To the extent a response is required,

Sunvilla denies all relief claimed in the Complaint prayer Sections (a) to (i)

and otherwise, and further denies that Atleisure is entitled to any relief

whatsoever. Sunvilla requests judgment in Sunvilla’s favor on all claims and

causes of action in this suit.

                 ATLEISURE DEMAND FOR JURY TRIAL

      Sunvilla respectfully requests a trial by jury on all issues triable by a

jury in this case.

                     SUNVILLA’S SEPARATE DEFENSES

      Without conceding or assuming any burden of proof or burden of

production, Sunvilla asserts the following separate defenses to Atleisure’s

Complaint:

                SUNVILLA’S FIRST SEPARATE DEFENSE
                          (Non-infringement)

      Sunvilla does not directly or indirectly infringe, and has not directly or

indirectly infringed, any valid claim of the ‘492 patent, either literally or

under the doctrine of equivalents. In addition, Atleisure has failed to properly

accuse any product of infringement pursuant to the Local Patent Rules, as set

forth more fully in Sunvilla’s Response to Atleisure’s Infringement

Contentions.


                                        19
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 20 of 33




              SUNVILLA’S SECOND SEPARATE DEFENSE
                            (Invalidity)

      The asserted claims of the ‘492 patent are invalid for failure to comply

with one or more provisions of Title 35 of the United States Code, including

without limitation 35 U.S.C. §§ 101, 102, 103, and/or 112. As set forth more

fully in Sunvilla’s Invalidity Contentions, the applicant of the ‘492 patent

forfeited the May 5, 2008 filing date of provisional application no. 61/050,353

by adding substantial new matter (both text and drawing(s)) to application

no. 12/435,640 filed May 5, 2009; said new matter enlarged and changed the

scope of all issued claims. Sunvilla asserts that the claims of the ‘492 patent

are not supported by the disclosure of the provisional application no.

61/050,353 filed May 5, 2008, that said provisional application fails to (1)

adequately provide a written description of the claimed invention, and (2)

enable a person of skill in the art to make and use the claimed invention. In

view of these facts, the priority date for the ‘492 patent is May 5, 2009. The

‘492 patent claims are invalid over the prior art described in Sunvilla’s

Invalidity Contentions.

               SUNVILLA’S THIRD SEPARATE DEFENSE
                  (Inequitable Conduct / Unclean Hands)

      The ‘492 patent expired on January 31, 2020, based on Atleisure’s



                                       20
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 21 of 33




failure to pay maintenance fees; as of that date, the patent was legally null

and void. See Exhibit 1 (Printout from PTO records showing expiration of

‘492 patent as of 02/22/2020). Public records of the United States Patent

Office (“PTO”) show that – in addition to the ‘492 patent – Atleisure had

previously let expire three additional patents, also for failure to pay

maintenance fees:

        Atleisure Patent No.                 Date of Expiration Due to
                                         Failure to Pay Maintenance Fees
6,889,953                                5/10/2013
7,604,015                                10/20/2017
7,882,846                                2/8/2019



      On information and belief, the delay in paying the maintenance fee for

the ‘492 patent was not unintentional. On information and belief, Atleisure

allowed the ‘492 patent to lapse after it abandoned the technologies in the

6,889,953, 7,604,015, and 7,882,846 patents.

      On information and belief, on February 29, 2020, attorney James Claus

(PTO reg. no. 62173) filed with the PTO a document entitled Petition to

Accept Unintentionally Delayed Payment of Maintenance Fee in an Expired

Patent (“Petition”). Exhibit 2. The purpose of the Petition was to obtain

reinstatement of the ‘492 patent. To do so, the Petition was required to and


                                       21
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 22 of 33




did allege that “The Undersigned [James Claus] Certifies that the Delay in

Payment of the Maintenance Fee to this Patent was Unintentional.”

      On information and belief, James Claus did not prosecute the ‘492

patent. On information and belief, James Claus is not, and at the time of the

Petition, was not, an employee of Atleisure or the attorney of record for the

‘492 patent.

      On information and belief, until being retained to file the Petition,

James Claus was not responsible for paying maintenance fees for the ‘492

patent.

      In the Petition, James Claus did not assert that he had been granted

power of attorney, or was representing the assignee of record. Exhibit 2.

Indeed, James Claus did not select the option in the Petition showing that he

was “an attorney or agent registered to practice before the Patent and

Trademark Office who has been given power of attorney in this application.”

Rather, Mr. Claus selected the box indicating that he signed the Petition as

“An attorney or agent registered to practice before the Patent and Trademark

Office.” Exhibit 2.

      On information and belief, James Claus did not make the appropriate

inquiry to ascertain that, in fact, the delay was unintentional.



                                       22
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 23 of 33




      On information and belief, James Claus did not have personal

knowledge that the delay in paying the maintenance fee for the ‘492 patent

was in fact unintentional, or he knew that the delay in payment was

intentional.

      On information and belief, the attorney of record for the ‘492 patent

and/or ATLeisure’s representatives were aware that the delay was in fact

intentional, and did not notify the PTO of that fact.

      On information and belief, the statement of unintentional delay in the

Petition was made without basis and with an intent to deceive, and it was

material to the decision of the USPTO. The USPTO would not have accepted

the fee and would not have reinstated the ‘492 patent without the statement

of unintentional delay. 37 CFR 1.378 (“Any petition to accept an

unintentionally delayed payment of a maintenance fee must include … A

statement that the delay in payment of the maintenance fee was

unintentional.”)

      On information and belief, the ‘492 patent was prosecuted by

competent outside counsel. Moreover, PTO records reflect that Atleisure

and/or its outside counsel appointed a specific firm - Dennemeyer & Co. – as

agent to receive notices about and otherwise handle patent maintenance fees



                                       23
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 24 of 33




(sometimes called “patent annuities”) for the ‘492 patent. Exhibit 3 (PTO

maintenance fee statement for the ‘492 patent indicating Dennemeyer & Co.,

2 N. Riverside Pl., Ste 1500, Chicago, IL” as “Current Maintenance Fee

Address”).

      PTO records for the ‘492 patent reflect that on September 23, 2019, the

PTO mailed a maintence fee reminder to Atleisure and/or its agent

Dennemeyer. Exhibit. 5 (PTO printout showing entry for “09-23-2019” to be

“Maintenance Fee Reminder Mailed”).

      On information and belief, patent annuity firms such as Dennemeyer &

Co. employ docketing systems and make it their business to ensure that

maintenance fees for patents (patent annuities) are paid or otherwise are

made known to the patent holder. For example, Exhibit 4 is a Dennemeyer &

Co. Patent Annuities webpage, that ensures its clients “The Dennemeyer

Group is a world leader in managing global patent annuity payments.

Entrust this complex but vital task to us to ensure that your IP rights are in

safe hands.” On information and belief, Dennemeyer & Co. sent notice(s) of

maintenance fees due to Atleisure and/or Atleisure’s counsel.

      Nonetheless, despite reminders from the PTO and, on information and

belief, Dennemeyer & Co. and potentially even Atleisure’s counsel, Atleisure



                                      24
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 25 of 33




permitted the ‘492 patent to expire for nonpayment of maintenance fees.

      On information and belief, the representations made in the Petition

violated ATLeisure’s duty of candor and constituted inequitable conduct

rendering the ‘492 patent unenforceable.

      Discovery may lead to identification of additional acts of inequitable

conduct during the prosecution of the ‘492 patent.

             SUNVILLA’S FOURTH SEPARATE DEFENSE
                 (Failure of Patent Marking and Notice)

      Upon information and belief, Atleisure’s claim for damages is limited or

barred by its failure to comply with the marking and notice requirements of

35 U.S.C. § 287. On information and belief, Atleisure and/or its agent/licensee

at least failed to mark the product Backyard Creations 10’ x 13’ offset

umbrella, sold through Menard, model no. UMB-952371, with the ‘492

patent.

               SUNVILLA’S FIFTH SEPARATE DEFENSE
                     (Prosecution History Estoppel)

      Upon information and belief, by reason of the proceedings in the United

States Patent and Trademark Office during the prosecution of the

applications of the ‘492 patent and/or during the prosecution of any IPR

involving the ‘492 patent, and by reasons of amendments, disclaimers,



                                      25
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 26 of 33




disavowals, admissions, representations, arguments, and/or statements made

therein by or on behalf of the applicants for the ‘492 patent, Atleisure is

estopped from asserting surrendered claim scope or asserting infringement

by equivalents.

               SUNVILLA’S SIXTH SEPARATE DEFENSE
                    (License and Patent Exhaustion)

      Should discovery reveal that Atleisure has granted a license or has

otherwise received payment from a licensee in a business relationship with

either Sunvilla and/or a related entity or has otherwise been paid for an

product, Sunvilla is entitled to the benefit of that license or payment under

the doctrines of license and/or patent exhaustion.

             SUNVILLA’S SEVENTH SEPARATE DEFENSE
                         (Lack of Standing)

      Upon information and belief, Atleisure does not own all right, title, and

interest in and to the ‘492 patent and therefore lacks standing to sue Sunvilla

on its own. On further information and belief, Atleisure is, at most, a co-

owner of that patent with Yada Technology’s successor in interest. See

Sunvilla’s Motion to Dismiss filed with the Court (Dkt. 13) and related

briefing. Accordingly, to maintain suit, the current co-owner of the ‘492

patent must voluntarily join Atleisure as plaintiff in this suit or the suit must



                                       26
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 27 of 33




be dismissed.

                SUNVILLA’S EIGHTH SEPARATE DEFENSE
                           (Intervening Rights)

      On information and belief, Atleisure’s potential damages recovery from

Sunvilla for alleged infringement of the ‘492 patent is limited, in whole or in

part, due to the expiration of the ‘492 patent as a consequence of failure to

pay maintenance fees.

                SUNVILLA’S NINTH SEPARATE DEFENSE
                       (Failure to State a Claim)

      The Complaint fails to state a claim upon which relief can be granted.

                     SUNVILLA’S OTHER DEFENSES

      Sunvilla reserves its rights to assert additional defenses, whether

available now or in the future, as discovery proceeds.




                                       27
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 28 of 33




   DEFENDANT SUNVILLA CORPORATION’S COUNTERCLAIMS

      Defendant/Counterclaimant Sunvilla alleges the following

counterclaims against Plaintiff/Counter-Defendant Atleisure:

                        COUNTERCLAIM PARTIES

      1.    On information and belief, Atleisure is a limited liability

company organized under the laws of the State of Delaware and has a

principal place of business located in Atlanta, Georgia.

      2.    Sunvilla is a corporation organized and existing under the laws of

the State of California and has its principal place of business in City of

Industry, California.

            COUNTERCLAIM JURISDICTION AND VENUE

      3.    These counterclaims seek relief under the Declaratory

Judgement Act, 28 U.S.C. §§ 2201 & 2202.

      4.    This Court has subject matter over these Counterclaims

pursuant to 28 U.S.C. §§ 1331, 1338, and 2201.

      5.    Atleisure is subject to the personal jurisdiction of this Court at

least because Atleisure has subjected itself to the jurisdiction of this Court by

filing the Complaint in this Court.

      6.    Venue in this district is proper under 35 U.S.C. § 1391 as to these



                                       28
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 29 of 33




Counterclaims.

      7.     Based on Atleisure’s filing of its Complaint, and Sunvilla’s

Answer and Separate Defenses to the Complaint, a true, actual, and

justiciable controversy has arisen and now exists between Atleisure and

Sunvilla regarding the non-infringement and invalidity of U.S. Patent No.

8,104,492.

                         COUNTERCLAIM COUNT I
             (Declaration of Invalidity of U.S. Patent No. 8,104,492)

      8.     Atleisure has asserted that Sunvilla infringes the ‘492 Patent.

      9.     Atleisure filed U.S. provisional application no. 61/050,353 on May

5, 2008 (the “’353 application”), and later filed U.S. application no. 12/435,640

on May 5, 2009 (the “’640 application”). The ‘640 application inaccurately

claims priority to the ‘353 application because substantial new matter was

added to the ‘640 application, including new text and at least one new

drawing. The issued claims of the ‘492 patent do not have written description

support in and are not enabled by the ‘353 application disclosure. As a result,

the date for determining prior art to the ‘492 claims is the filing date of the

‘640 application, May 5, 2009.

      10.    One or more claims of the ‘492 Patent are invalid for failing to

meet one or more “conditions for patentability” set forth in 35 U.S.C. §§ 101,


                                       29
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 30 of 33




102, 103, and/or 112.

      11.   Sunvilla seeks a declaration that the ’492 patent is invalid.

                       COUNTERCLAIM COUNT II
       (Declaration of Non-infringement of U.S. Patent No. 8,104,492)

      12.   Sunvilla incorporates its allegations in Counterclaim Paragraph

8 as though fully set forth herein.

      13.   Atleisure has failed to identify any allegedly infringing product

pursuant to the Local Patent Rules of this Court. If, in the future, Atleisure

is permitted to and does accuse one or more Sunvilla products in accordance

with the Local Patent Rules, Sunvilla reserves the right to prove that such

identified product does not infringe any valid, enforceable claim of the ‘492

Patent literally, directly, contributorily, by way of inducement, and/or under

the doctrine of equivalents.

      14.   Sunvilla seeks a declaration that Sunvilla does not and has not

infringed any claim of the ’492 patent.

                   SUNVILLA’S PRAYER FOR RELIEF

      Based on the foregoing, Defendant and Counterclaimant Sunvilla

Corporation respectively requests the following relief:

      1.    That Atleisure take nothing on its Complaint;

      2.    That Atleisure’s Complaint be dismissed with prejudice and that


                                      30
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 31 of 33




all relief requested by Atleisure be denied, with prejudice;

      3.    That the Court deny any injunctive relief in favor of Atleisure

and against Sunvilla;

      4.    That the Court enter judgment as requested herein declaring

that Sunvilla does not infringe any claim of the ‘492 patent;

      5.    That the Court enter judgment as requested herein declaring

that the ‘492 patent claims are invalid;

      7.    That the Court find this to be an exceptional case under 35

U.S.C. § 285, entitling Sunvilla to an award of its reasonable attorneys’ fees;

      8.    That the Court award to Sunvilla its costs and expenses

associated with this case; and

      9.    That the Court award to Sunvilla such other relief, in law or in

equity, as this Court deems just and proper.




                                       31
     Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 32 of 33




May 19, 2021
                                 Steven Malin (pro hac vice)
                                 Texas Bar No. 12859750
                                 steve@malinlawfirm.com
                                 LAW OFFICE OF STEVEN MALIN,
                                 PLLC
                                 1400 Preston Rd, Suite 400
                                 Plano, TX 75093
                                 Telephone: (214) 800-5117

                                 Walter Hill Levie III
                                 Georgia Bar No. 415569
                                 Stephen M. Schaetzel
                                 Georgia Bar No. 628653
                                 tlevie@mcciplaw.com
                                 sschaetzel@mcciplaw.com
                                 MEUNIER CARLIN & CURFMAN LLC
                                 999 Peachtree Street NE, Suite 1300
                                 Atlanta, Georgia 30309
                                 Telephone: (404) 645-7700
                                 Facsimile: (404) 645-7707




                                   32
      Case 1:20-cv-04662-TWT Document 35 Filed 05/19/21 Page 33 of 33




                       CERTIFICATE OF SERVICE

      The undersigned hereby certifies that, on May 19, 2021, the foregoing
document was electronically filed with the Clerk of Court using the CM/ECF
system, which will automatically send email notification of such filing to the
attorneys of record.
                              /s/ Steven Malin




                    CERTIFICATE OF COMPLIANCE
      Pursuant to LR 7.1D, the undersigned counsel certify that the foregoing
has been prepared in Century Schoolbook 13 point, one of the four fonts and
points approved by the Court in LR 5.1C.


                              /s/ Steven Malin




                                      33
